DETAILED ACTION
Status of Application
Claims 1-6 have been examined in this application. Claims 7-11 are withdrawn. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 1/15/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-004508 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.
Specification
The title is objected to because of the following informalities: The title is non-descript and requires amending such that it describes the claimed invention.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “period” should read “period of time”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		The claim recites “used to verify validity of …” and “used to collectively determine a validity of ….” These limitations render the claim indefinite because it is unclear if validity is ever checked. The claim appears to be drawn to merely creating and sending data; however, the claim includes the above limitations which may be interpreted as an active validation on the vehicle side. The limitations are interpreted as merely generating and transmitting the data..
Claim(s) 2-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a plurality of vehicle logs, a plurality of codes used to validate the logs, both individually and as pairs, and transmitting the codes and logs to a server. In summary, the claim is drawn to generic computer elements generating data which is then transmitted. But for the recitation of the generic computer elements and functions, the claim may be performed in a human mind.	The limitation of generating a log (first-fourth) of a vehicle for a period under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “circuitry”. That is, other than reciting “generator circuitry”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a human may mentally note a piece of information about a vehicle during driving. A human may perform this an unlimited number of times. That information may be called a log. Similarly, the limitation of generating a code (first-seventh) under its broadest reasonable interpretation, but for “generator circuitry” language, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a human may mentally note a unique code for the observed log data with the intention of using it in the future to validate the noted data (e.g. merely using integers to label data would read on this situation).	The judicial exception is not integrated into a practical application. In particular, the claim recites “generator circuitry configured to generate a log of the vehicle and a code used to verify validity of the log…wherein the generator circuitry is configured to generate…” and “transmitter circuity configured to transmit the log of the vehicle to a server….wherein the transmitter circuity is configure to transmit the first to seventh codes to the server, and transmit the first to fourth logs to the server after a transmission of the first to seventh codes.” The “generator circuitry” is a generic computer element Alice and Intellectual Ventures I, LLC v. Symantec Corp.  For these reasons there is no inventive concept. The claim is not patent eligible.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.		Claim 2 is drawn to additional claims that generate information and an additional element for transmitting the information. The information is part of the abstract idea identified above (it is analogous to the logs and codes) while the transmitting limitation is analogous to the transition limitations rejected in Claim 1. 	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (WO99/40702) in view of Karmoose et al. (US 2019/0044728 A1).
As per Claim 1, Hanna discloses an electronic apparatus used in a vehicle, comprising: 	generator circuitry configured to generate a log and a code used to verify validity of the log (Fig. 1; 100); and 	transmitter circuitry configured to transmit the log of the vehicle to a server (Fig. 1, 118; 7:12-24), wherein the generator circuitry is configured to generate: 		a first log of the vehicle for a first period (Fig. 4; 10:26-30; data packets 402a-f); 		a first code used to verify validity of the first log (Fig. 4; 11-1-4; hash block 404a; B1, B2, or B3); 		a second log of the vehicle for a second period (Fig. 4; 10:26-30; data packets 402a-f); 		a second code used to verify validity of the second log (Fig. 4; 11-1-4; hash block 404a; B1, B2, or B3); (Fig. 4; 10:26-30; data packets 402a-f); 		a third code used to verify validity of the third log  (Fig. 4; 11-1-4; hash block 404a; B4, B5, or B6); 		a fourth log of the vehicle for a fourth period  (Fig. 4; 10:26-30; data packets 402a-f); 		a fourth code used to verify validity of the fourth log (Fig. 4; 11-1-4; hash block 404a; B4, B5, or B6); 		a fifth code used to collectively determine a validity of the first log and the second log (11:5-11; C1); 		a sixth code used to collectively determine a validity of the third log and the fourth log (11:5-11; C1);; and 		a seventh code used to collectively determine a validity of the first to fourth logs (Digital Signature),	wherein the transmitter circuitry is configured to transmit the first to seventh codes to the server, and transmit the first to fourth logs to the server after a transmission of the first to seventh codes (Fig. 2; Hash blocks are sent before data packets).
		Hanna does not disclose that the electronic apparatus is used in a vehicle and that the logs are for a vehicle.	However, Karmoose et al. teaches a data validation method indented for vehicle networks and vehicle data, the validation method using hash functions (At least Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the data verification process of Hanna the ability to verify the data transmitted in vehicle networks as taught by Karmoose et al. since the claimed invention is merely a 

As per Claim 2, Hanna discloses the electronic apparatus of Claim 1, wherein the generator circuitry generates: 	first information indicating that the validity of the first log and the second log is allowed to be collectively verified by the fifth code; 	second information indicating that the validity of the third log and the fourth log is allowed to be collectively verified by the sixth code; and 	third information indicating that the validity of the first to fourth logs is allowed to be verified by the seventh code, and 	wherein the transmitter circuitry transmits the first information, the second information and the third information to the server before the transmitter circuitry transmits the first to fourth logs to the server (The information in the claim reads on the data contained within the hash blocks).

As per Claim 3, Hanna does not disclose the electronic apparatus of Claim 1, wherein validities of two or more logs that are allowed to be collectively determined is determined based at least in part on a state of the vehicle.	However, Karmoose et al. teaches the aforementioned limitation ([0080-0081] Packets between a vehicle pair use a single key; therefore, the key used to decode all the communication between the pair. The location of the vehicle within the platoon reads on the vehicle state).	The motivation to combine Hanna with Hanna was provided in the rejection of Claim 1.  
Claim 4, Hanna does not disclose the electronic apparatus of Claim 1, wherein validities of two or more logs that are allowed to be collectively determined is determined based at least in part on a position of the vehicle.	However, Karmoose et al. teaches the aforementioned limitation ([0080-0081] Packets between a vehicle pair use a single key; therefore, the key used to decode all the communication between the pair. The location of the vehicle within the platoon reads on the vehicle’s position).	The motivation to combine Hanna with Hanna was provided in the rejection of Claim 1.  

As per Claim 5, Hanna does not disclose the electronic apparatus of Claim 1, wherein validities of two or more logs that are allowed to be collectively determined is determined based at least in part on a traveling state of the vehicle.	However, Karmoose et al. teaches the aforementioned limitation ([0080-0081] Packets between a vehicle pair use a single key; therefore, the key used to decode all the communication between the pair. The location of the vehicle with the platoon reads on the vehicle travelling state).	The motivation to combine Hanna with Hanna was provided in the rejection of Claim 1.  

As per Claim 6, Hanna does not disclose the electronic apparatus of Claim 1, wherein validities of two or more logs that are allowed to be collectively determined is determined based at least in part on a feature of communication data of the vehicle.	However, Karmoose et al. teaches the aforementioned limitation ([0080-0081] Packets between a vehicle pair use a single key; therefore, the key used to decode all the communication between the pair. The location of the vehicle with the platoon reads on the communication data because the state of the vehicle determines how it communicates with the other vehicles).	The motivation to combine Hanna with Hanna was provided in the rejection of Claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892. The attached prior art all fall within the data validation arts or the data validation of vehicle network data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619